Citation Nr: 9924727	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-16 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

The propriety of the initial 10 percent rating assigned for 
residuals of a right index finger fracture.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1963 to August 1967; he had additional service in 
the reserves, which ended in September 1969.

In October 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford Connecticut, granted the 
veteran's claim for service connection for residuals of a 
right index finger fracture and assigned a noncompensable (0 
percent) rating, effective from the date of his claim.  In 
February 1998, after considering additional medical evidence, 
the RO increased his rating from 0 to 10 percent and assigned 
the same effective date.  He appealed the RO's decision to 
the Board of Veterans' Appeals (Board), requesting a rating 
higher than 10 percent.

Since the veteran disagreed with the initial rating assigned 
for the residuals of his right index finger fracture (which 
is now 10 percent), the Board has recharacterized the issue 
on appeal as involving the propriety of the initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

FINDING OF FACT

Since filing his claim for benefits in August 1997, the 
residuals of the veteran's right index finger fracture have 
been shown to include limitation of motion and neuropathy 
involving the radial side of the digital nerve; despite his 
symptoms, he has maintained essentially normal grip strength 
in this extremity.


CONCLUSION OF LAW

As the assignment of an initial 10 percent rating for the 
residuals of the right index finger fracture was proper, the 
criteria for a higher evaluation have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5225, 8515 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran sustained a comminuted fracture of the head of 
the right second metacarpal (index finger) while on active 
duty in the Navy in August 1965.  His hand was in a cast for 
eleven weeks, after which he was transferred to the 
Naval Hospital in Portsmouth, Virginia, where he underwent 
physical therapy for 4 to 5 weeks before returning to duty.  
In May 1967, he was still experiencing difficulty with the 
finger, so he was evaluated for a possible arthrotomy.  
In July 1967, he underwent a capsulotomy and ostectomy of the 
right index finger at the Naval Hospital in Portsmouth, 
Virginia.  An examination prior to the surgery revealed that 
he had some ulnar deviation and possibly some shortening of 
his right index finger.  He was able to flex his finger to 45 
degrees at the MP joint, and he had full range of motion in 
his other joints.  His operation resulted in increased motion 
of his fingers, and the ability to make a tighter fist.  He 
received additional physical therapy following the surgery, 
which further increased the range of motion in his MP joint.  
He was discharged to duty in August 1967.

The veteran filed a claim for VA compensation benefits in 
August 1997.  No private medical records were submitted for 
the intervening 30-year period, and the representative 
indicated in an August 1997 letter that the veteran 
had not received any relevant treatment since service from 
private physicians.

In December 1997, the veteran underwent a VA examination in 
connection with his claim.  The examining physician noted the 
circumstances surrounding the injury in service and the 
treatment, including surgery, the veteran received after the 
incident.  The examiner also noted the veteran's complaints 
of pain and limitation of motion in the MP joint of his right 
index finger (his "major" hand) during cold or damp 
weather.  On clinical examination of the finger, the examiner 
observed a 2-inch transverse radial scar over the MP joint, 
and a palpable deformity at the site of the fracture.  Range 
of motion in the PIP joint of the right index finger was 
from 0 to 90 degrees; in the same joint of the left index 
finger, it was from 0 to 120 degrees.  Range of motion in the 
DIP joint of the right index finger was from 0 to 45 degrees; 
in the same joint of the left index finger, it was from 
0 to 70 degrees.  Range of motion in the MP joint of the 
right index finger was from 0 to 45 degrees; in the same 
joint of the left index finger, it was from 0 to 90 degrees.  
Additionally, the examiner noted the presence of hypesthesia 
on the radial half of the right index finger.  Regarding 
finger strength, the veteran was able to squeeze 70 pounds on 
the grip dynamometer with his right index finger and 80 
pounds with his left index finger.  X-rays confirmed the 
presence of a bony deformity at the site of the fracture.  In 
the diagnostic assessment, the examiner indicated the veteran 
sustained a fracture of the head of the second metacarpal 
(index finger) in the incident in service, and that he has 
limitation of motion in this finger and neuropathy of the 
radial side of the digital nerve as a residual of the trauma.

The veteran indicated in his September 1998 Notice of 
Disagreement (NOD), and in his October 1998 Substantive 
Appeal (on VA Form 9), that he is employed as a police office 
in Bristol, Connecticut.  He pointed out that his injured 
finger is his "trigger finger" for firing his revolver, and 
that he experiences throbbing pain and swelling in this 
finger when required to qualify annually at the police firing 
range with his service weapon.  He went on to note that the 
procedure requires that he fire "well over fifty rounds of 
ammo," and that his symptoms are even worse during inclement 
(cold or damp) weather.

The RO granted service connection for the residuals of the 
right index finger fracture and, in February 1998, rated them 
as 10 percent disabling, effective from the date of the 
veteran's claim.  This appeal ensued.



II.  Legal Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for a rating higher than 10 percent for the residuals 
of his right index finger fracture is "plausible...and capable 
of substantiation;" therefore, his claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  The Board also is satisfied 
that all relevant evidence concerning his claim has been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule)-
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When determining the 
overall severity of a disability, VA must consider the 
veteran's entire medical history and circumstances.  See 
38 C.F.R. §§ 4.1, 4.41; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).

If the disability at issue is of a musculoskeletal nature or 
origin, then VA may, in addition to applying the regular 
schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased rating of an 
already service-connected disability, and a case in which the 
veteran expresses dissatisfaction with the assignment of the 
initial rating where the disability in question has just been 
recognized as service-connected.  In the former case, 
the Court held that the rule of Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the current level of disability is 
of primary importance when assessing the severity of a 
disability, applies.  In the latter case, however, where, as 
here, the veteran has expressed dissatisfaction with the 
assignment of an initial rating, the Francisco rule does not 
apply; rather, the VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."

Here, the RO did not characterize the issue as one involving 
the propriety of the initial evaluation assigned, or 
explicitly consider whether a "staged rating" was 
warranted.  However, there is only the report of a single VA 
examination upon which to evaluate the claim, which the RO 
considered prior to assigning the 10 percent rating.  Hence, 
there is no basis for consideration of a "staged rating," 
and the Board's characterization of the issue consistent with 
the Fenderson decision does not result in an analysis 
different than that employed by the RO.  Consequently, the 
veteran will not be prejudiced by the Board proceeding 
with the adjudication of his claim, rather than remanding his 
appeal to the RO for consideration of this issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

One of the criteria used to determine the severity of the 
veteran's disability is listed at 38 C.F.R. § 4.71a, Code 
5225.  Under this code, a 10 percent rating requires evidence 
of ankylosis-meaning complete bony fixation of the joint of 
the finger in a stationary position (either favorable or 
unfavorable).  Although the VA physician who examined the 
veteran in December 1997 confirmed that he has limitation of 
motion in his right index finger as a result of the fracture 
in service (in all of the joints tested-MP, PIP & DIP), this 
is not equivalent to ankylosis because he still has 
substantial range of motion in the finger, albeit less than 
normal.  Thus, he is not entitled to a rating higher than 10 
percent under this code.

The veteran's disability also is rated under Code 8515, which 
pertains to paralysis (incomplete or complete) of the median 
nerve.  He clearly does not have "complete" paralysis of 
this nerve because he still has the ability to use his finger 
(and hand), just to a lesser extent than he would if he 
hadn't fractured it.  Thus, it is only necessary to consider 
the extent of his "incomplete" paralysis.  Code 8515 states 
that incomplete paralysis of the median nerve of the 
"major" extremity, if mild, is to be rated as 10 percent 
disabling.  A 30 percent rating requires incomplete paralysis 
that is moderate, and a 50 percent rating requires incomplete 
paralysis that is severe.

Although the VA examiner indicated the veteran has neuropathy 
("hypesthesia") involving the radial side of the digital 
nerve of his right index finger as a residual of the fracture 
in service, the VA examiner also indicated this causes little 
to no decrease in actual grip strength in this extremity.  
Despite the veteran's contentions to the contrary, it was 
shown that he has nearly the same amount of strength in his 
right index finger as he does in his left one; he was able to 
squeeze 70 pounds (measured on a dynamometer) with his right 
index finger and only a little more, 80 pounds, using his 
left index finger.  This is far less impairment than he 
alleges, including insofar as it relates to his ability to 
grip the trigger on his police revolver.  Admittedly, his 
decreased sensation and limitation of motion in his right 
index finger cause some measure of impairment (when compared 
to his left index finger), but the more dispositive question 
is to what extent.  In the judgment of the Board, the extent 
of his impairment due to these symptoms is adequately 
compensated by the 10 percent rating that he has.  The Board 
further notes that the VA examiner did not describe or make 
reference to any additional impairment, including the type 
discussed by the Court in DeLuca, which would entitle the 
veteran to a higher rating on this alternative basis.  
Similarly, there is no clinical indication that the scar from 
his surgery is symptomatic (painful, tender, adherent to the 
underlying tissue, etc.), so he also would not be entitled to 
a separate rating for it under Codes 7803, 7804, or 7805.  
See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

The preponderance of the evidence shows that the severity of 
the veteran's disability is best approximated by a 10 percent 
rating; therefore, this is the rating that must be assigned.  
38 C.F.R. § 4.7.  Since the preponderance of the evidence 
is against the claim for a higher rating, the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  Also, since the 10 
percent rating represents the maximum level of disability the 
veteran has had since filing his claim for compensation 
benefits, there is no basis to assigned a "staged rating" 
under Fenderson.

The above discussion is based on application of the pertinent 
provisions of the Rating Schedule.  Additionally, however, 
the Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the severity of 
the veteran's right index finger disability.  Of note, there 
has been no showing that it has caused marked interference 
with his employment (i.e., beyond that contemplated in the 
assigned evaluation).  Although he indicated that he 
experiences pain and swelling in this finger coincident with 
his service as a police officer-specifically, the target 
training that he must undergo by repeatedly firing his 
revolver-he also indicated that he is tested only once a 
year, and records show that he has been a police officer 
since 1990, with no indication that his job ever has been in 
jeopardy because of an inability to perform his duties 
satisfactorily.  Moreover, the results of the VA examination 
show that, although he has impairment in the finger, it is 
not sufficient to preclude him from firing his weapon, only 
sufficient to cause him some inconvenience when doing so.  
His disability also has not necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of such evidence, the Board is not required to remand 
this case to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1995); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

As the assignment of an initial 10 percent rating for the 
residuals of the right index finger fracture was proper, the 
claim for a higher rating is denied.



_____________________________
KEITH W. ALLEN
Acting Member, Board of Veterans' Appeals



 

